THIRD AMENDMENT

THIS THIRD AMENDMENT (this “Amendment”), dated as of February 29, 2008, is by
and among APAC CUSTOMER SERVICES, INC., an Illinois corporation (“Borrower”),
ATALAYA FUNDING II LP (“Lender”), and ATALAYA ADMINISTRATIVE LLC, as agent for
the Lender (“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Second Lien Loan and Security Agreement dated as of
January 31, 2007, as amended by that certain First Amendment dated as of
June 29, 2007, and as further amended by that certain Second Amendment dated as
of January 24, 2008 (as previously amended, the “Existing Loan Agreement”) among
Borrower, Lender and Agent, a term loan of $15,000,000 was made to Borrower; and

WHEREAS, the parties hereto have agreed to amend the Existing Loan Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:

PART I

DEFINITIONS

SUBPART 1.1. Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Amendment, including its
preamble and recitals, have the following meanings:

“Amended Loan Agreement” means the Existing Loan Agreement as amended hereby.

“Third Amendment Effective Date” shall have the meaning set forth in Subpart
3.1.

SUBPART 1.2. Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Amended Loan Agreement.

PART II

AMENDMENTS TO EXISTING LOAN AGREEMENT

SUBPART 2.1. Amendment to Definition to EBITDA. The definition of EBITDA in
Section 1 of the Existing Loan Agreement is amended in its entirety so that such
definition now reads as follows:

“EBITDA” shall mean, with respect to any period, Borrower’s and its
Subsidiaries’ net income for such period, plus the sum (without duplication) of
all amounts deducted in arriving at such net income amount in respect of
(i) interest expense for such period, (ii) federal, state and local income taxes
for such period, (iii) amounts properly charged for depreciation of fixed assets
and amortization of intangible assets (including, without limitation, goodwill,
deferred expenses and organization costs ) for such period, (iv) all cash and
non-cash restructuring charges incurred during the period from July 1, 2005
through December 31, 2006 and not to exceed $10,000,000 including those in
connection with the Restructuring, (v) the write down of goodwill in the quarter
ending September 30, 2005 in an amount not to exceed $11,000,000, (vi) with
respect to the period beginning after December 31, 2006 and ending on
December 28, 2008, cash and non-cash restructuring charges incurred during such
period not to exceed $2,500,000 in any Fiscal Year, (vii) non-cash charges
related to the expensing of options for Borrower’s common stock incurred during
such period, (viii) non-cash asset impairment charges incurred during such
period, and (ix) non-cash charges related to expenses and costs incurred during
such period in connection with the retirement or termination of any of the
officers or managers of Borrower (“Employment Expenses”), all on a consolidated
basis, minus cash payments related to Employment Expenses made during such
period to the extent non-cash charges related to such Employment Expenses have
been added to the calculation of EBITDA during any period, on a consolidated
basis.

SUBPART 2.2. Amendment to Section 10. The second sentence of Section 10 is
amended in its entirety so that such sentence now reads as follows:

If, during the term of this Agreement, Borrower optionally prepays all or any
portion of the Term Loan, Borrower, agrees to pay to Agent, for the benefit of
Lender, as a prepayment fee, in addition to the payment of all other
Liabilities, an amount equal to: (i) if such prepayment occurs in full prior to
May 31, 2008, two percent (2.0%) of the principal amount of the Term Loan so
prepaid; (ii) if such prepayment occurs in part prior to May 31, 2008 (A) up to
a principal amount of $5,000,000 of the Term Loan so prepaid, three percent (3%)
of any such amount and (B) any principal amount prepaid greater than $5,000,000
but less than the full amount of the Term Loan so prepaid, the greater of
(x) the amount of interest that would have accrued on the portion of the Term
Loan so prepaid from prepayment, at the applicable rate hereunder as of the date
of such prepayment, if such portion of the Term Loan remained outstanding
through June 29, 2009 and (y) two percent (2.0%) of the principal amount of the
Term Loan so prepaid; provided, however, if the aggregate amount of all partial
prepayments made prior to May 31, 2008 is sufficient to prepay the principal
amount of the Term Loan in full prior to such date (the date of such aggregate
prepayment in full, the “Prepayment in Full Date”), then, within ten
(10) Business Days of the Prepayment in Full Date, Agent (on behalf of Lender)
shall pay to Borrower an amount equal to (1) the aggregate amount of all
prepayment fees actually paid to Agent (for the benefit of Lender) minus (2) two
percent (2.0%) of the aggregate principal amount of the Term Loan so prepaid;
(iii) if such prepayment occurs on or after May 31, 2008, but on or prior to
June 29, 2009, the greater of (x) the amount of interest that would have accrued
on the portion of the Term Loan so prepaid from prepayment, at the applicable
rate hereunder as of the date of such prepayment, if such portion of the Term
Loan remained outstanding through June 29, 2009 and (y) two percent (2.0%) of
the principal amount of the Term Loan so prepaid; (iv) if such prepayment occurs
after June 29, 2009, but before June 29, 2010, one percent (1.0%) of the
principal amount of the Term Loan so prepaid; or (v) $0 if such prepayment
occurs on or after June 29, 2010.

PART III

CONDITIONS TO EFFECTIVENESS OF PART II

SUBPART 3.1. Third Amendment Effective Date. This Amendment shall be and become
effective as of the date hereof when all of the conditions set forth in this
Part III shall have been satisfied (the “Third Amendment Effective Date”) (it
being understood and agreed that the remainder of this Amendment shall be
effective upon the execution and delivery hereof by the parties hereto), and
after the Third Amendment Effective Date this Amendment shall be known, and may
be referred to, as the “Third Amendment.”

SUBPART 3.2. Execution of Counterparts of Documents. The Agent shall have
received fully executed counterparts of this Amendment.

SUBPART 3.3. Warrant Amendment. The Lender shall have received a fully executed
copy of an amendment to warrant in favor of Atalaya Funding LLC and its
permitted successors and assigns in form and substance acceptable to Lender (the
“Amendment to Warrant”). Notwithstanding Section 13(d) of the Existing Loan
Agreement to the contrary, the Agent and Lender acknowledge and consent to the
execution and delivery of the Amendment to Warrant by the Borrower.

SUBPART 3.4. Fees and Expenses. Borrower shall have paid all fees and expenses
(including attorneys fees) of the Agent and the Lender in connection with this
Amendment including without limitation the expenses incurred in connection with
the drafting, reviewing, execution and delivery of this Amendment.

PART IV

MISCELLANEOUS

SUBPART 4.1. Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

SUBPART 4.2. References in Other Agreements. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references in
the Existing Loan Agreement (including without limitation the Schedules thereto)
to the “Agreement”, and all references in the Other Agreements to the “Loan
Agreement”, shall be deemed to refer to the Amended Loan Agreement.

SUBPART 4.3. Representations and Warranties of Borrower. Borrower hereby
represents and warrants that (a) the representations and warranties contained in
Section 11 of the Existing Loan Agreement (after giving effect to the amendments
contained herein) are correct in all material respects on and as of the date
hereof as though made on and as of such date and (b) no Default or Event of
Default exists under the Existing Loan Agreement (after giving effect to the
amendments contained herein) on and as of the date hereof. Without limitation of
the preceding sentence, Borrower hereby expressly re-affirms the validity,
effectiveness and enforceability of each Other Agreement to which it is a party
(in each case, as the same may be modified by the terms of this Amendment).

SUBPART 4.4. Counterparts. This Amendment may be executed in any number of
counterparts each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

SUBPART 4.5. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Remainder of page intentionally blank. Signature page follows.

1

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

      BORROWER:   APAC CUSTOMER SERVICES, INC.
 
  By:/s/ George H. Hepburn
 
   
 
  Title: /s/SVP and Chief Financial Officer
 
   
AGENT:
  ATALAYA ADMINISTRATIVE LLC,
 
 

as Agent
 

 
  By: /s/ Ivan Q. Zinn
 
   
 
  Title:
 
   
LENDER:
  ATALAYA FUNDING II LP,
 
 

as a Lender
 

 
  By: /s/ Ivan Q. Zinn
 
   
 
  Title:
 
   

2